Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-11, 13-20, 22-30, 32-34, 36-37, 39-43 and 45-47 and 49-54 are rejected under 35 U.S.C. 103 as obvious over Conner et al. (US Patent 8,839,799).
Regarding claims 1, 20 and 37, Conner et al. teach an aerosol source member comprising a substrate portion for use in an aerosol member  and a method of creating a substrate for use in an aerosol member comprising a series of overlapping layers of a composite substrate sheet to create a composite substrate sheet comprising  forming a nonwoven web at least partially formed from regenerated cellulose (rayon) fibers, a plurality of conductive threads (metallic) integrated into the nonwoven web and a coating that includes a fibrous material and an aerosol precursor composition as a layer with glycerin is taught  and the plurality of layer of the composite substrate sheet are overlapped to create a series of overlapping layers of the composite substrate sheet [16:50-17:47]. The substrate portion is formed in a substantially cylindrical shape and a cover layer is disposed proximate an outside surface of the substrate portion. The plurality of conductive threads are integrated and arranged in a substantially linear and parallel pattern and the pattern of the plurality of conductive threads is substantially aligned with the longitudinal direction of the nonwoven web. [Figure 5]. It is noted that Applicant points to Figure 5 of Conner et al. as not teachings this new limitation. However¸ the present claims recite “the pattern of the conductive threads is substantially aligned with a longitudinal direction of the nonwoven web.”. Figure 5 actually shows the pattern of the conductive threads is substantially aligned with a longitudinal direction of the nonwoven web as the pattern is aligned in the longitudinal direction. 
Regarding claims 3, 22 and 39, the fibrous material comprises a milled tobacco material (tobacco paper). 
Regarding claims 4 , 23 and 40, the coating further comprises a flavorant and/or burn retardant. 
Regarding claims 5-6, 28-29 and 41-42, the nonwoven web is configured to contain aerosol precursor composition in a loading in excess of the claimed amount [US Patent 5,183,062; 5,203,355 & 5,588,446 which are incorporated in Conner et al.].
Regarding claims 9, 32 and 45, the plurality of conductive threads are constructed of aluminum. It is noted the recited list of materials in claim 9 are considered to be equivalent alternatives. 
Regarding claims 10, 33 and 46  the plurality of conductive threads are integrated into the nonwoven via stitchbonding. 
Regarding claims 11, 34 and 47, Connor et al. teach the plurality of conductive threads are integrated into the nonwoven web via stitching, but are silent regarding he claimed tailored fiber placement. Although Connor et al. does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Connor et al. meets the requirements of the claimed article, Connor et al. clearly meet the requirements of present claims article.
Regarding claims 13, 36 and 49, the composite substrate sheet comprises two or more layers stitchbonded together. 
Regarding claims 14 and 50, the series of overlapping layers of the composite substrate sheet are wrapped on its outside with a cover layer. 
Regarding claims 15, 24 and 51, Conner et al. teach the substrate including the outer layer  or cover layer can be a cast sheet. 
Regarding claims 16, 25 and 52 the cover layer comprises a nonwoven web at least partially formed from regenerated cellulose fibers. 
Regarding claims 17-18, 26-27 and 53-54, Conner et al. teach the series of overlapping layers of the composite substrate sheet and the cover layer are wrapped on the outside with a second cover layer comprising a metal foil and a third cover layer comprising a paper material as US Patent 5,588,446 which is incorporated in Conner et al. teach aluminum foil lines paper as the outer wrapper. Likewise, a second cover layer disposed proximate an outer surface of the cover layer with the second cover layer comprising a metal foil and a third cover layer disposed proximate an outer surface of the cover layer with the third cover layer comprising a paper material as US Patent 5,588,446 which is incorporated in Conner et al. teach aluminum foil lines paper as the outer wrapper. Likewise again Conner et al. teach wrapping the series of overlapping layers of the composite substrate sheet and the cover layer about an outer surface thereof with a second cover layer comprising a metal foil and further comprising wrapping the series of overlapping layers of the composite substrate sheet, the cover layer and the second cover layer about an outer surface thereof with a third cover layer comprising a paper material 
Regarding claim 19, the substrate portion further comprises a binder material as US Patents 5,183,062; 5,203,355 & 5,588,446 which are incorporated in Conner et al. teach binder material used in the outer layers of the series of overlapping layers, aerosol precursor composition and a burn retardant material. 


Claims 2, 5-6, 11, 15, 21, 24, 28-29, 34, 38, 41-42, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US Patent 8,839,799) in view of Luan et al. ( PG Pub. 2006/0130861).
Regarding claims 2, 21 and 38, Conner is silent regarding the claimed cross-section of the regenerated cellulose fibers. However, it is known in the art to use various cross-section to affect cigarette functionality and would have been obvious to one of ordinary skill in the art at the time of the invention. In the alternative, Luan et al. teach using multilobal fibers to entrap fine particles of the flavor carrier and as such it would have been obvious to one of ordinary skill in the art to use the multilobal cross-section as taught by Luan in Conner et al. to entrap fine particles of the flavor carrier and arrive at the claimed invention. 
Regarding claims 5-6, 28-29 and 41-42, it would have been obvious to use the claimed amount of the aerosol precursor composition in the nonwoven web in order to affect aerosol delivery and would have been obvious to arrive at through routine experimentation. 
Regarding claims 11, 34  and 47, Connor et al. teach the plurality of conductive threads are integrated into the nonwoven web via stitching, but are silent regarding he claimed tailored fiber placement. However, it would have been obvious to one of ordinary skill in the art to use any process to integrate the conductive threads including such a similar process to stitchbonding such as tailored fiber placement in order to control the placement and method of adhered the conductive fibers to affect the properties.
Regarding claims 15, 24 and 51, Conner et al. teach the substrate including the outer layer can be a cast sheet. 
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. The previous 35 USC rejections over the claims are withdrawn in light of Applicant’s amendments to the claims. 
Applicant argues Figure 5 of Conner et al. as not teaching this new limitation. However¸ the present claims recite “the pattern of the conductive threads is substantially aligned with a longitudinal direction of the nonwoven web.”. Figure 5 actually shows the pattern of the conductive threads is substantially aligned with a longitudinal direction of the nonwoven web as the pattern is aligned in the longitudinal direction.
Applicant is invited to amend the claims to place them in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789